Appeal unanimously dismissed. Memorandum: Although the record does not reveal an explicit waiver by defendant of his right to appeal, there is ample evidence in the record to conclude that defendant understood that he was waiving that right as part of his plea bargain and that the waiver was voluntary, knowing and intelligent (see, People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1, 12). (Appeal from judgment of Onondaga County Court, Cunningham, J.—burglary, first degree.) Present—Dillon, P. J., Callahan, Boomer, Green and Lawton, JJ.